Title: To James Madison from William Hunter, 29 June 1814
From: Hunter, William
To: Madison, James


        
          Sir,
          Newport Rhode Island June 29th. 1814.
        
        Permit me to introduce Col. Searle Adjutant General who presents himself to you charged by this State with business peculiarly interesting to its welfare. I understand he is instructed to represent our defenceless and distressed situation, to request of the General Government efficient assistance and to offer the prompt and constitutional co-operation of this State in all necessary measures for its defence.
        Col Searle is a member of our Legislature and will explain with frankness its views & wishes. He is personally a Gentleman of great respectability and I venture to solicit, Sir, your attention for him & his mission—and have the honor to be with sentiments of high respect Sir, Your obedient, humble Servant,
        
          William Hunter.
        
      